  Case 15-11404         Doc 37     Filed 02/12/19 Entered 02/12/19 12:21:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11404
         JENNIFER LATONYA ALLEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2015.

         2) The plan was confirmed on 06/25/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/22/2016, 04/06/2017, 12/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/10/2019.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11404       Doc 37        Filed 02/12/19 Entered 02/12/19 12:21:36                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $31,040.18
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $31,040.18


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,342.21
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,342.21

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
Acceptance Now                   Secured        1,500.00           0.00         4,762.00      4,164.86      283.79
Acceptance Now                   Unsecured      3,262.00            NA               NA            0.00        0.00
ACL LABORATORIES                 Unsecured          71.00         74.02            74.02           0.00        0.00
ACL LABORATORIES                 Unsecured          58.00         59.47            59.47           0.00        0.00
ACL LABORATORIES                 Unsecured            NA          42.56            42.56           0.00        0.00
ADVANCE AMERICA                  Unsecured         911.00           NA               NA            0.00        0.00
CAVALRY SPV I                    Unsecured         440.00        440.75           440.75          19.38        0.00
CAVALRY SPV I                    Unsecured         634.00        634.15           634.15          18.30        0.00
CHASE BANK                       Unsecured         702.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         250.00        146.40           146.40           0.00        0.00
CITY OF PALOS HILLS              Unsecured         400.00           NA               NA            0.00        0.00
COMCAST CABLE                    Unsecured         120.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON              Unsecured         700.00           NA               NA            0.00        0.00
CRESCENT BANK & TRUST            Unsecured      5,208.00           0.00             0.00           0.00        0.00
CRESCENT BANK & TRUST            Secured       12,450.00     17,869.71        17,869.71      11,246.53    1,666.14
FIRST PREMIER BANK               Unsecured         485.00           NA               NA            0.00        0.00
FRIENDLY FINANCE CORP            Unsecured     15,215.00     15,738.82        15,738.82         795.25         0.00
GLHEC & AFF                      Unsecured      1,820.00       5,590.44         5,590.44        282.47         0.00
GOOD SAMARITAN HOSPITAL          Unsecured          50.00           NA               NA            0.00        0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      2,500.00       2,416.00         2,416.00        122.07         0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured            NA           0.00             0.00           0.00        0.00
IL DEPT OF REVENUE               Unsecured            NA         376.22           376.22          16.54        0.00
IL DEPT OF REVENUE               Priority          350.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE               Priority          428.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE               Priority       1,185.00       2,205.51         2,205.51      2,205.51         0.00
IL DEPT OF REVENUE               Priority       1,565.00            NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         526.00        525.53           525.53          15.17        0.00
INTERNAL REVENUE SERVICE         Priority       2,925.00            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority          961.00      4,094.76         4,094.76      4,094.76         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,278.35         1,278.35          56.21        0.00
KAHUNA PAYMENT SOLUTIONS         Secured              NA       1,723.30         1,723.30           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-11404        Doc 37        Filed 02/12/19 Entered 02/12/19 12:21:36                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
KAHUNA PAYMENT SOLUTIONS          Unsecured      1,724.00              NA       1,723.30          75.77        0.00
MARKOFF KRASNY LLC                Unsecured           0.00             NA            NA            0.00        0.00
METAGLSSL                         Unsecured      3,259.00              NA            NA            0.00        0.00
METLIFE                           Unsecured         650.00             NA            NA            0.00        0.00
MRSI                              Unsecured         490.00             NA            NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         400.00             NA            NA            0.00        0.00
MUTUAL SAVINGS CREDIT             Unsecured         710.00             NA            NA            0.00        0.00
NAVIENT                           Unsecured      1,906.00              NA            NA            0.00        0.00
NAVIENT                           Unsecured      1,857.00              NA            NA            0.00        0.00
NAVIENT                           Unsecured      1,852.00              NA            NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,000.00           730.69        730.69          36.92        0.00
PERSONAL FINANCE                  Secured           300.00            0.00        300.00        300.00         4.54
PERSONAL FINANCE                  Unsecured         769.00             NA            NA            0.00        0.00
SOUTH SUBURBAN HOSPITAL           Unsecured          50.00             NA            NA            0.00        0.00
SPRINT NEXTEL                     Unsecured         302.00             NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         216.00             NA            NA            0.00        0.00
US DEPT OF ED DIRECT LOAN PYMT    Unsecured           0.00             NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      3,177.00         5,412.75      5,412.75        273.50         0.00
US DEPT OF ED/NAVIENT             Unsecured         323.00             NA            NA            0.00        0.00
VERIZON                           Unsecured      1,100.00           460.73        460.73          20.26        0.00
Village of Riverdale              Unsecured           0.00             NA            NA            0.00        0.00
VILLAGE OF WESTCHESTER            Unsecured         500.00             NA            NA            0.00        0.00
WOODRIDGE PUBLIC LIBRARY          Unsecured          52.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                $0.00                  $0.00
      Mortgage Arrearage                                      $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                            $17,869.71           $11,246.53              $1,666.14
      All Other Secured                                   $6,785.30            $4,464.86                $288.33
TOTAL SECURED:                                           $24,655.01           $15,711.39              $1,954.47

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
       All Other Priority                                    $6,300.27          $6,300.27                  $0.00
TOTAL PRIORITY:                                              $6,300.27          $6,300.27                  $0.00

GENERAL UNSECURED PAYMENTS:                              $35,650.18             $1,731.84                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11404         Doc 37      Filed 02/12/19 Entered 02/12/19 12:21:36                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,342.21
         Disbursements to Creditors                            $25,697.97

TOTAL DISBURSEMENTS :                                                                      $31,040.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
